Exhibit 10.4

 

LOGO [g88678img001.jpg]  

COMMERCIAL PROMISSORY NOTE

Secured By Deed of Trust

(Base Rate)

   

 

 

Vanna Hua-Tham / SR / 8971

Debtor Name

              

ResMed Corp., a Minnesota corporation and ResMed EAP Holdings Inc., a Delaware
corporation

Debtor Address    Office    Loan Number     

14040 Danielson Street

Poway, CA 92064

   40061    735-346-701-6    0080-00-0-000    Maturity Date    Amount
$15,000,000.00      October 1, 2008   

 

$15,000,000.00

   Date         November 1, 2005

 

FOR VALUE RECEIVED, on October 1, 2008, the undersigned (“Debtor”) promises to
pay to the order of UNION BANK OF CALIFORNIA, N.A. (“Bank”), as indicated below,
the principal sum of Fifteen Million and 00/100ths Dollars ($ 15,000,000.00 ),
or so much thereof as is disbursed, together with interest on the balance of
such principal from time to time outstanding, at the per annum rate or rates and
at the times set forth below.

 

1. INTEREST PAYMENTS. Debtor shall pay interest on the 1st day of each month
commencing December 1. 2005 . Should interest not be paid when due, it shall
become part of the principal and bear interest as herein provided. All
computations of interest under this note shall be made on the basis of a year of
360 days, for actual days elapsed. If any interest rate defined in this note
ceases to be available from Bank for any reason, then said interest rate shall
be replaced by the rate then offered by Bank, which, in the sole discretion of
Bank, most closely approximates the unavailable rate.

 

(a) BASE INTEREST RATE. At Debtor’s option, amounts outstanding hereunder in
minimum amounts of at least $1,000,000 shall bear interest at a rate which is
equal to Bank’s LIBOR Rate for the Interest Period selected by Debtor plus the
Applicable Margin.

 

Except for changes in the Applicable Margin, no Base Interest Rate may be
changed, altered or otherwise modified until the expiration of the Interest
Period selected by Debtor. The exercise of interest rate options by Debtor shall
be as recorded in Bank’s records, which records shall be prima facie evidence of
the amount borrowed under either interest option and the interest rate;
provided, however, that failure of Bank to make any such notation in its records
shall not discharge Debtor from its obligations to repay in full with interest
all amounts borrowed. In no event shall any Interest Period extend beyond the
maturity date of this note.

 

To exercise this option, Debtor may, from time to time with respect to principal
outstanding on which a Base Interest Rate is not accruing, and on the expiration
of any Interest Period with respect to principal outstanding on which a Base
Interest Rate has been accruing, select an index offered by Bank for a Base
Interest Rate Loan and an Interest Period by telephoning an authorized lending
officer of Bank located at the banking office identified below prior to 10:00
a.m., Pacific time, on any Business Day and advising that officer of the
selected index, the Interest Period and the Origination Date selected (which
Origination Date, for a Base Interest Rate Loan based on the LIBOR Rate, shall
follow the date of such selection by no more than two (2) Business Days).

 

Page 1



--------------------------------------------------------------------------------

Bank will mail a written confirmation of the terms of the selection to Debtor
promptly after the selection is made. Failure to send such confirmation shall
not affect Bank’s rights to collect interest at the rate selected. If, on the
date of the selection, the index selected is unavailable for any reason, the
selection shall be void. Bank reserves the right to fund the principal from any
source of funds notwithstanding any Base Interest Rate selected by Debtor.

 

(b) VARIABLE INTEREST RATE. All principal outstanding hereunder which is not
bearing interest at a Base Interest Rate shall bear interest at the Reference
Rate, which rate shall vary as and when the Reference Rate changes.

 

At any time prior to the maturity date of this note, subject to the provisions
of paragraph 4 below, Debtor may borrow, repay and reborrow hereunder so long as
the total outstanding at any one time does not exceed the principal amount of
this note.

 

Debtor shall pay all amounts due under this note in lawful money of the United
States at Bank’s San Diego Corporate Banking Office, or such other office as may
be designated by Bank, from time to time.

 

2. LATE PAYMENTS. If any installment payment required by the terms of this note
shall remain unpaid ten days after due, at the option of Bank, Debtor shall pay
a fee of $100 to Bank; provided that if this note is secured by a deed of trust
on real property containing only a single-family owner-occupied dwelling, such
fee shall not exceed six percent of the installment due that is applicable to
the payment of principal and interest, or five dollars, whichever is greater.

 

3. INTEREST RATE FOLLOWING DEFAULT. In the event of default, at the option of
Bank, and, to the extent permitted by law, interest shall be payable on the
outstanding principal under this note at a per annum rate equal to five percent
( 5 %) in excess of the interest rate specified in paragraph 1.b, above,
calculated from the date of default until all amounts payable under this note
are paid in full.

 

4. PREPAYMENT.

 

(a) Amounts outstanding under this note bearing interest at a rate based on the
Reference Rate may be prepaid in whole or in part at any time, without penalty
or premium. Debtor may prepay amounts outstanding under this note bearing
interest at a Base Interest Rate in whole or in part provided Debtor has given
Bank not less than five (5) Business Days prior written notice of Debtor’s
intention to make such prepayment and pays to Bank the prepayment fee due as a
result. The prepayment fee shall also be paid, if Bank, for any other reason,
including acceleration or foreclosure, receives all or any portion of principal
bearing interest at a Base Interest Rate prior to its scheduled payment date.
The prepayment fee shall be an amount equal to the present value of the product
of: (i) the difference (but not less than zero) between (a) the Base Interest
Rate applicable to the principal amount which is being prepaid, and (b) the
return which Bank could obtain if it used the amount of such prepayment of
principal to purchase at bid price regularly quoted securities issued by the
United States having a maturity date most closely coinciding with the relevant
Base Rate Maturity Date and such securities were held by Bank until the relevant
Base Rate Maturity Date (“Yield Rate”); (ii) a fraction, the numerator of which
is the number of days in the period between the date of prepayment and the
relevant Base Rate Maturity Date and the denominator of which is 360; and
(iii) the amount of the principal so prepaid (except in the event that principal
payments are required and have been made as scheduled under the terms of the
Base Interest Rate Loan being prepaid, then an amount equal to the lesser of
(A) the amount prepaid or (B) 50% of the sum of (1) the amount prepaid and
(2) the amount of principal scheduled under the terms of the Base Interest Rate

 

Page 2



--------------------------------------------------------------------------------

Loan being prepaid to be outstanding at the relevant Base Rate Maturity Date).
Present value under this note is determined by discounting the above product to
present value using the Yield Rate as the annual discount factor.

 

(b) In no event shall Bank be obligated to make any payment or refund to Debtor,
nor shall Debtor be entitled to any setoff or other claim against Bank, should
the return which Bank could obtain under this prepayment formula exceed the
interest that Bank would have received if no prepayment had occurred. All
prepayments shall include payment of accrued interest on the principal amount so
prepaid and shall be applied to payment of interest before application to
principal. A determination by Bank as to the prepayment fee amount, if any,
shall be conclusive.

 

(c) Bank shall provide Debtor a statement of the amount payable on account of
prepayment. Debtor acknowledges that (i) Bank establishes a Base Interest Rate
upon the understanding that it apply to the Base Interest Rate Loan for the
entire Interest Period, and (ii) Bank would not lend to Debtor without Debtor’s
express agreement to pay Bank the prepayment fee described above.

 

DEBTOR INITIAL HERE: DBP PCF

 

5. DEFAULT AND ACCELERATION OF TIME FOR PAYMENT. The occurrence or existence of
any one or more of the following shall constitute a default hereunder:
(a) Debtor shall fail to pay when due any principal payment, or shall fail to
pay within three (3) days of the date when due any interest, reimbursement or
other payment, required under the terms of this note, that certain First Amended
and Restated Loan Agreement between Debtor and Bank, dated November 1, 2005, and
any extensions, modifications or amendments thereof (the “Loan Agreement”) or
any of the other Loan Documents (as defined in the Loan Agreement); (b) Debtor
shall fail to observe or perform any covenant, obligation, condition or
agreement set forth in section 5, in subsections 4.6, 4.7, 4.8, 4.9, 4.10, or
4.11, or in the first clause of subsection 4.5(f), of the Loan Agreement;
(c) Debtor shall fail to observe or perform any other covenant, obligation,
condition or agreement contained in the Loan Agreement or the other Loan
Documents, and such failure shall continue for ten (10) days after written
notice thereof to Debtor from Bank; (d) any representation, warranty,
certificate or other statement (financial or otherwise) made or furnished by or
on behalf of Debtor to Bank in or in connection with this note, the Loan
Agreement or any of the other Loan Documents, or as an inducement to Bank to
enter into the Loan Agreement and the other Loan Documents, shall be false,
incorrect, incomplete or misleading in any material respect when made or
furnished; (e) Debtor shall fail to pay when due any principal or interest
payment required under the terms of any bond, debenture, note or other evidence
of indebtedness in a principal amount in excess of Three Million Dollars
($3,000,000.00) required to be paid by Debtor (except for payments required
hereunder, under the Loan Agreement or under the other Loan Documents) beyond
any period of grace provided with respect thereto, or shall default in the
observance or performance of any other agreement, term or condition contained in
any such bond, debenture, note or other evidence of indebtedness, and the effect
of such failure or default is to cause, or permit the holder or holders thereof
to cause, the indebtedness evidenced thereby to become due prior to its stated
date of maturity; (f) Debtor shall (i) apply for or consent to the appointment
of a receiver, trustee, liquidator or custodian of itself or of all or a
substantial part of its property, (ii) be unable, or admit in writing its
inability, to pay its debts generally as they mature, (iii) make a general
assignment for the benefit of its or any of its creditors, (iv) be dissolved or
liquidated, (v) commence a voluntary case or other proceedings seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it, or (vi) take any corporate action for the purpose of

 

Page 3



--------------------------------------------------------------------------------

effecting any of the foregoing; (g) proceedings for the appointment of a
receiver, trustee, liquidator or custodian of Debtor or of all or a substantial
part of its property, or an involuntary case or other proceedings seeking
liquidation, reorganization or other similar relief with respect to Debtor or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect, shall be commenced and shall not be dismissed or discharged within
thirty (30) days of commencement; or (h) a final judgment or order for the
payment of money in excess of Three Million Dollars ($3,000,000.00) shall be
rendered against Debtor and the same shall remain undischarged for a period of
twenty (20) days during which execution shall not be effectively stayed, or any
judgment, writ, warrant of attachment, or execution or similar process shall be
issued or levied against a substantial part of Debtor’s property and such
judgment, writ, or similar process shall not be released, stayed, vacated,
bonded or otherwise dismissed within twenty (20) days after its issue or levy.
Upon the occurrence of any such default, Bank, in its discretion, may cease to
advance funds hereunder and may declare all obligations under this note
immediately due and payable; provided, however, upon the occurrence of a default
under (f) or (g), all principal and interest shall automatically become
immediately due and payable.

 

6. CROSS DEFAULT. It is a further condition of this note that any default in the
observance, performance or discharge of any condition, obligation, covenant or
agreement contained in any of the following shall, at the option of Bank,
constitute a default hereunder:

 

6.1 the promissory notes described below, and any and all modifications,
extensions, renewals, or replacements thereof, whether hereafter evidenced by
said’ notes or otherwise (collectively, the “Notes”):

 

(a) this promissory note,

 

(b) that certain promissory note dated November 1, 2005, executed by Debtor to
the order of Bank in the original principal amount of Twenty Five Million and
00/100ths Dollars ($25,000,000,00 ), and

 

6.2 any other promissory note executed by Debtor to the order of Bank which
recites that it is secured by the deed of trust securing repayment of this note
(collectively, the “Future Notes”), and

 

6.3 any promissory note, deed of trust or other instrument or document at any
time executed by Debtor for the benefit of Bank which by its terms recites that
it is intended to be cross-defaulted with this note and provides that a default
thereunder shall also be a default hereunder (collectively, the “Additional
Notes”), and

 

6.4 any Loan Agreement relating to any indebtedness evidenced by any of the
Notes, any of the Future Notes or any of the Additional Notes and any other
documents or instruments executed by Debtor having reference to, arising out of
or in connection with any of the Notes, Future Notes or Additional Notes, and

 

6.5 any deed of trust or other instrument or document securing repayment of any
of the Notes, Future Notes or Additional Notes.

 

7. ADDITIONAL AGREEMENTS OF DEBTOR. If any amounts owing under this note are not
paid when due, Debtor promises to pay all costs and expenses, including
reasonable attorneys’ fees, (including the allocated costs of Bank’s in-house
counsel and legal staff) incurred by Bank in the negotiation, documentation and
modification of this note and all related documents and in the collection or
enforcement of any amount outstanding hereunder. Debtor and any Obligor, for the
maximum period of time and the full extent permitted by law, (a) waive
diligence, presentment,

 

Page 4



--------------------------------------------------------------------------------

demand, notice of nonpayment, protest, notice of protest, and notice of every
kind; (b) waive the right to assert the defense of any statute of limitations to
any debt or obligation hereunder; and (c) consent to renewals and extensions of
time for the payment of any amounts due under this note. If this note is signed
by more than one party, the term “Debtor” includes each of the undersigned and
any successors in interest thereof; all of whose liability shall be joint and
several. Any married person who signs this note agrees that recourse may be had
against the separate property of that person for any obligations hereunder. The
receipt of any check or other item of payment by Bank, at its option, shall not
be considered a payment on account until such check or other item of payment is
honored when presented for payment at the drawee bank. Bank may delay the credit
of such payment based upon Bank’s schedule of funds availability, and interest
under this note shall accrue until the funds are deemed collected. In any action
brought under or arising out of this note, Debtor and any Obligor, including
their successors and assigns, hereby consent to the jurisdiction of any
competent court within the State of California, as provided in any alternative
dispute resolution agreement executed between Debtor and Bank, and consent to
service of process by any means authorized by said state’s law. The term “Bank”
includes, without limitation, any holder of this note. This note shall be
construed in accordance with and governed by the laws of the State of
California. This note hereby incorporates any alternative dispute resolution
agreement previously, concurrently or hereafter executed between Debtor and
Bank. The deed of trust securing this note permits the Bank to declare all
obligations hereunder immediately due and payable upon the occurrence of certain
events described therein.

 

8. DEFINITIONS. As used herein, the following terms shall have the meanings
respectively set forth below: “Agreement” shall mean that certain Amended and
Restated Loan Agreement, dated as of July 5, 2005, by and between Debtor and
Bank, as the same may be amended, modified, supplemented, extended, renewed,
replaced or restated from time to time. “Applicable Margin” shall mean a per
annum rate equal to (a) 1.00%, if the ratio of Debtor’s Senior Funded Debt to
EBITDA (as each of such terms is defined in the Agreement) (the “Senior Funded
Debt Ratio”) as at the end of the most recent fiscal quarter in respect of which
Debtor has furnished a financial statement to Bank as required by the Agreement
(the “Reported Period”) is equal to or greater than 1.00:1.00, and (b) 0.90%, if
the Senior Funded Debt Ratio as at the end of the most recent Reported Period is
less than 1.00:1.00. A change in the Applicable Margin resulting from a change
in the Senior Funded Debt Ratio shall become effective on the first day of the
calendar month following a calendar month in which a financial statement
furnished by Debtor to Bank pursuant to the Agreement reflects a change in the
Senior Funded Debt Ratio which requires a change in the Applicable Margin as
provided herein. For the purpose of determining the Applicable Margin, if a
default under this note or an Event of Default (as such term is defined in the
Agreement) has occurred and is continuing (including without limitation a
default or an Event of Default resulting from the failure of Debtor to furnish
any financial statement to Bank as required by the Agreement), then, without
waiving any right or remedy that Bank may have under the Agreement as a result
of such default or Event of Default (including without limitation the right to
accelerate Debtor’s obligations or to invoke the default interest rate), the
Senior Funded Debt Ratio shall be conclusively presumed to be greater than
1.00:1.00 from the date of the occurrence of such default or Event of Default
until such default or Event of Default is cured by Debtor or waived by Bank.
“Base Interest Rate” means a rate of interest based on the LIBOR Rate. “Base
Interest Rate Loan” means amounts outstanding under this note that bear interest
at a Base Interest Rate. “Base Rate Maturity Date” means the last day of the
interest Period with respect to principal outstanding under a Base Interest Rate
Loan. “Business Day” means a day on which Bank is open for business for the
funding of corporate loans, and, with respect to the rate of interest based on
the LIBOR Rate, on which dealings in U.S. dollar deposits outside of the United
States may be carried on by Bank. “Interest Period” means any calendar period of
one, three, six, nine or twelve months. In determining an Interest Period, a
month means a period that starts on one Business Day in a month and ends on and
includes the day preceding the numerically corresponding day in the next month.
For any month in which there is no

 

Page 5



--------------------------------------------------------------------------------

such numerically corresponding day, then as to that month, such day shall be
deemed to be the last calendar day of such month. Any Interest Period which
would otherwise end on a non Business Day shall end on the next succeeding
Business Day unless that is the first day of a month, in which event such
Interest Period shall end on the next preceding Business Day. “LIBOR Rate” means
a per annum rate of interest (rounded upward, if necessary, to the nearest 1/100
of 1%) at which dollar deposits, in immediately available funds and in lawful
money of the United States would be offered to Bank, outside of the United
States, for a term coinciding with the Interest Period selected by Debtor and
for an amount equal to the amount of principal covered by Debtor’s interest rate
selection, plus Bank’s costs, including the cost, if any, of reserve
requirements. “Origination Date” means the first day of the Interest Period.
“Reference Rate” means the rate announced by Bank from time to time at its
corporate headquarters as its Reference Rate. The Reference Rate is an index
rate determined by Bank from time to time as a means of pricing certain
extensions of credit and is neither directly tied to any external rate of
interest or index nor necessarily the lowest rate of interest charged by Bank at
any given time.

 

DEBTOR: ResMed Corp., a Minnesota corporation By:   /s/ Peter C. Farrell

Title:

  Chief Executive Officer By:   /s/ David Pendarvis

Title:

  Secretary Resmed EAP Holdings Inc., a Delaware corporation By:   /s/ Peter C.
Farrell

Title:

  Chief Executive Officer By:   /s/ David Pendarvis

Title:

  Secretary

 

Page 6